ODOM, ARCHIE M., Associate Judge.
Appellee husband was granted a divorce based on the grounds of extreme cruelty. Appellant wife was given custody of the children, support money for said children, and enjoined from taking certain actions which will be more fully explained hereafter. It is from this decree that this appeal is taken.
Appellant first contends that the evidence is insufficient to support any ground for divorce. There is sufficient evidence in the record to support the findings of the chancellor. See Lauderdale v. Lauderdale, Fla.App.1957, 96 So.2d 663.
*578Appellant further contends that the following portion of the final decree is error:
“That the defendant, Edith S. Mason, be and she is hereby enjoined and restrained until the further order of this court from (1) communicating by spoken or written word, by letter, telegram, cablegram, or otherwise, with the plaintiff, Phillip Lee Mason and (2) communicating by spoken or written word, by letter, telegram, cablegram or otherwise, with the superior officers of the plaintiff, Phillip Lee Mason, or with any officials of the War Department of the United States of America about the conduct of the plaintiff, Phillip Lee Mason, or concerning his legal obligations to her and/or his children.”
Appellant’s contention as to this part of the decree is well taken.
Appellee is a career officer in the United States Army, now stationed in Germany. If appellee fails to provide support as ordered in the decree, appellant would be helpless in attempting to enforce that part of tire decree under the terms of the injunction. The court would be unable to give her any assistance either. Her only recourse would be to those whom she has been precluded from contacting, namely appellee or his superior officers. Of course if such communications were to be of a slanderous tenor, the court has authority to correct such situations. See Selinsky v. Selinsky, Fla.1952, 62 So.2d 24.
The final decree entered in this cause by the trial court is hereby modified by striking paragraph 9 therefrom; otherwise the decree appealed from is hereby affirmed.
Modified and affirmed.
CARROLL, CHAS., J., concurs
PEARSON, Acting Chief Judge, dissents.